

Exhibit 10.1


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of February 2, 2006,
by and among Conversion Services International, Inc., a Delaware corporation
(the “Company”), with an address of 100 Eagle Rock Avenue, East Hanover, New
Jersey 07936, and Taurus Advisory Group, LLC, a ____ limited liability company,
with an address of 2 Landmark Square, Suite 211, Stamford, CT 06901, along with
each additional party set forth on Schedule A hereto (each an “Investor”) that
enters into this Agreement pursuant to an Additional Closing (as defined below).


RECITALS
 
WHEREAS, the Investor desires to purchase and acquire, and the Company desires
to issue and sell to the Investor, shares of shares of the Company's Series A
Convertible Preferred Stock (the “Series A Preferred Stock”) in the form of the
Certificate of Designations of Preferences, Rights and Limitations of Series A
Convertible Preferred Stock appended hereto as Exhibit A (the "Series A
Certificate of Designations"), and a warrant to purchase Common Stock, the form
of which is attached as Exhibit B hereto (the “Warrant”); and
 
WHEREAS, the parties hereto desire to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Sale of Series A Convertible Preferred Stock.


1.1  Sale and Issuance of Series A Convertible Preferred Stock.


Subject to the terms and conditions of this Agreement, the Investor agrees to
purchase at the Closing (as defined below), and the Company agrees to sell and
issue to the Investor at the Closing, 19,000 shares of the Company's Series A
Convertible Preferred Stock (the “Series A Preferred Stock”), $.001 par value
per share and stated value $100.00 per share, at a purchase price of $100 per
share. Each share of shall be convertible, subject to applicable anti-dilution
provisions, into 200 shares of Common Stock.


1.2 Warrant. The Company shall issue to the Investor the Warrant to purchase,
subject to applicable anti-dilution provisions, an aggregate of 1,900,000 shares
of Common Stock at $0.60 cents per share until January [__], 2011, subject to
the compliance with applicable securities laws.


 
 

--------------------------------------------------------------------------------

 
1.3  Closing.


(a) The purchase and sale of the Series A Preferred Stock and the Warrant shall
take place at such time and place as shall be mutually agreed upon between the
Investors and the Company (the “Closing”).
 
(b) At the Closing, the Investor shall deliver to the Company the amount of its
investment in immediately available funds by certified check or wire transfer to
an account of the Company designated by the Company or such other manner
reasonably acceptable to the Company.


(c) At the Closing, the Company shall deliver to the Investor a certificate for
the shares of Series A Preferred Stock to be issued to the Investor in
definitive form and duly registered in the name of the Investor, and the
Warrant.


2. Representations and Warranties of the Company. [Except for the exceptions set
forth on the Schedule of Exceptions attached hereto and furnished to the
Investor, which exceptions shall be deemed to be representations and warranties
as if made hereunder, t]he Company hereby represents and warrants to the
Investor that:


2.1 Organization; Good Standing; Qualification and Corporate Power.


(a) The Company and each of its subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted. The Company and
each of its subsidiaries is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties. True and correct copies
of the Company's Certificate of Incorporation, as amended (the "Certificate of
Incorporation") and Bylaws have been provided to the Investor or made available
via the SEC EDGAR website.


(b) The Company has all requisite legal and corporate power and authority to
execute and deliver this Agreement among the Company and the Investor, to issue
and sell the Series A Preferred Stock and the Warrant and to carry out and
perform its obligations under the terms of this Agreement and to consummate the
transactions contemplated hereby and thereby. All necessary corporate action has
been taken by the Company with respect to the execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby and thereby. The Series A Preferred Stock, when
issued in accordance pursuant to the terms of the Agreement, will be legally
issued, fully paid and non assessable and the purchasers thereof will own the
Series A Preferred Stock, free and clear of all liens and encumbrances. The
Warrant, when in accordance pursuant to the terms of the Agreement, will
constitute the legally binding obligation of the Company in accordance with its
terms.


2.2  Capitalization and Voting Rights. The authorized capital of the Company
consists of:


(a) Common Stock. 85,000,000 shares of common stock, $.001 par value per share
(the "Common Stock"), of which 54,093,916 shares are issued and outstanding as
of the date hereof.


(b) Preferred Stock. 20,000,000 shares of preferred stock (the "Preferred
Stock"), of which 0 shares are issued and outstanding as of the date hereof.


 
 

--------------------------------------------------------------------------------

 
2.3  Subsidiaries; Interests of the Company. Except as set forth in the
Company’s public filings with the Securities and Exchange Commission (the “SEC
Documents”), the Company does not currently own or control, directly or
indirectly, any interest in any other Person.


2.4  Authorization. This Agreement and all other agreements executed and
delivered by the Company in connection therewith, have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to (i) applicable bankruptcy, insolvency,
reorganization and moratorium laws, (ii) other laws of general application
affecting the enforcement of creditors' rights generally and general principles
of equity, (iii) the discretion of the court before which any proceeding
therefor may be brought, and (iv) as rights to indemnity may be limited by
federal or state securities laws or by public policy.


2.5  Governmental Consents. No consent, approval, order, or authorization of, or
registration,
qualification, designation, declaration or filing with, any federal, state,
local or provincial governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement. The Company and each of its subsidiaries has obtained all
federal, state, local and foreign governmental licenses and permits material to
and necessary in the conduct of its business, such licenses and permits are in
full force and effect, no material violations are or have been recorded in
respect of any such licenses or permits, and no proceeding is pending or
threatened to revoke or limit any thereof. There are no consents or waivers
necessary for the consummation of the transactions contemplated by this
Agreement.


2.6  Litigation. Except as set forth in the SEC Documents, (i) there is no
action, suit, proceeding, or investigation pending or currently threatened
against the Company, and (ii) in the Company's reasonable judgment, none of such
disclosures are likely to question the validity of this Agreement, or the right
of the Company to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby, or which might result, either individually or in
the aggregate, in any material adverse change in the assets, condition, affairs,
or property of the Company, financially or otherwise, or any change in the
current equity ownership of the Company, including, without limitation, actions
pending or to the Company's knowledge threatened involving the prior employment
of any of the Company's employees, their use in connection with the Company's
business of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.


2.7  Compliance with Other Instruments. The Company is not in violation or
default of any provisions of its Certificate of Incorporation or Bylaws or of
any instrument, judgment, order, writ, decree, or contract to which it is a
party or by which it is bound or, to its knowledge, of any provision of Federal
or state statute, rule or regulation, license, or permit applicable to the
Company, the violation or default of which would have a material adverse effect
on the Company. The execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated hereby and thereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, order, writ, decree, or material contract
or an event which results in the creation of any lien, charge, or encumbrance
upon any assets of the Company.


 
 

--------------------------------------------------------------------------------

 
2.8 Finders' Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Company who might be entitled to any fee or commission from the Investor upon
consummation of the transactions contemplated by this Agreement.


3.  Representations and Warranties of the Investor. Each Investor, severally and
not jointly, hereby represents and warrants to the Company that:


3.1  Organization and Existence. To the extent indicated on the signature pages
hereto, the Investor is either (i) a limited partnership duly organized and
validly existing under the laws of its respective state of formation, (ii) a
limited liability company duly organized and validly existing under the laws of
its respective state of formation, (iii) a corporation duly organized and
validly existing under the laws of its respective state of incorporation or (iv)
an individual. The Investor represents that it was not
organized for the purpose of making an investment in the Company.


3.2  Authorization. The execution, delivery and performance of this Agreement
and any applicable ancillary agreements by the Investor and the consummation by
the Investor of the transactions contemplated hereby and thereby are within the
powers of the Investor and have been duly authorized by all necessary
individual, corporate, partnership or limited liability company action, as
appropriate, on the part of the Investor. This Agreement and any applicable
ancillary agreements constitute valid and binding agreements of the Investor,
enforceable in accordance with their respective terms, subject to (i) applicable
bankruptcy, insolvency, reorganization and moratorium laws, (ii) other laws of
general application affecting the enforcement of creditors' rights generally and
general principles of equity, (iii) the discretion of the court before which any
proceeding therefor may be brought, and (iv) as rights to indemnity may be
limited by federal or state securities laws or by public policy. All action
required for the lawful execution and delivery of this Agreement and any
applicable ancillary agreements has been taken.


3.3  Finders' Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Investor who might be entitled to any fee or commission from the Company upon
consummation of the transactions contemplated by this Agreement.


3.4  Purchase Entirely for Own Account. The Series A Preferred Stock to be
received by the Investor pursuant to the terms hereof will be acquired for
investment for the Investor's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. The Investor has
no current intention of selling, granting any participation in, or otherwise
distributing the shares of Series A Preferred Stock acquired by the Investor
except in compliance with applicable securities laws. The Investor has no
contract, undertaking, agreement or arrangement with any Person to sell or
transfer, or grant any participation to such Person or to any third Person, with
respect to any shares of Series A Preferred Stock to be acquired by the
Investor.


3.5  Investor Address, Access to Information, Experience, Etc.


(a) The address set forth on the signature pages of this Agreement is the
Investor's true and correct business, residence or domicile address. The
Investor has received and read and is familiar with this Agreement. The Investor
has had an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
investment. The Investor has substantial experience in evaluating non-liquid
investments such as the Series A Preferred Stock and is capable of evaluating
the merits and risks of an investment in the Company. The Investor is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).


 
 

--------------------------------------------------------------------------------

 
(b) The Investor has been furnished access to the business records of the
Company and such additional information and documents as the Investor has
requested and has been afforded an opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this Agreement, the purchase of the Series A Preferred Stock, the business,
operations, market potential, capitalization, financial condition and prospects
of the Company, and all other matters deemed relevant to the Investor.


(c) The Investor acknowledges that it has had an opportunity to evaluate all
information regarding the Company as it has deemed necessary or desirable in
connection with the transactions contemplated by this Agreement, has
independently evaluated the transactions contemplated by this Agreement and has
reached its own decision to enter into this Agreement.


3.6  Restricted Securities. The Investor understands that the shares of Series A
Preferred Stock to be acquired by the Investor and the Common Stock issuable
upon conversion of the shares of Series A Preferred Stock and exercise of the
Warrant have not been registered under the Securities Act or the laws of any
state and may not be sold or transferred, or otherwise disposed of, without
registration under the Securities Act and applicable state securities laws, or
pursuant to an exemption therefrom. In the absence of an effective registration
statement or an exemption therefrom covering the shares of Series A Preferred
Stock to be acquired by the Investor and the Common Stock issuable upon
conversion of the shares of Series A Preferred Stock and exercise of the
Warrant, the Investor will not sell or transfer, or otherwise dispose of, the
shares of Series A Preferred Stock to be acquired by the Investor only in a
manner consistent with its representations and agreements set forth herein, the
terms and conditions set forth in the ancillary agreements and any applicable
Federal and state securities laws.


3.7  Legends. It is understood that the certificates evidencing the shares of
Series A Preferred Stock may bear one or all of the following legends:


        (a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES
EVIDENCED BY THIS CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS OR, UNLESS
REASONABLY REQUESTED BY THE COMPANY, THE COMPANY RECEIVES AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER
SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


       (b)  Any legend required by the Blue Sky laws of any state.


 
 

--------------------------------------------------------------------------------

 
The legend referred to in clause (a) above shall be removed by the Company from
any certificate at such time as the holder of the securities represented by the
certificate delivers an opinion of counsel reasonably satisfactory to the
Company to the effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act, or at such time as the
holder of such shares satisfies the requirements of Rule 144(k) or such other
substantially similar rule promulgated under the Securities Act then in effect
under the Securities Act; provided, that the Company has received from the
holder a written representation that (i) such holder is not an affiliate of the
Company and has not been an affiliate during the preceding three (3) months,
(ii) such holder has beneficially owned the shares represented by the
certificate for a period of at least two (2) years (or the period of time then
required by Rule 144(k) or such other substantially similar rule promulgated
under the Securities Act then in effect), and (iii) such holder otherwise
satisfies the requirements of Rule 144(k) as then in effect with respect to such
shares.


4. Conditions of the Investor's Obligations at Closing. The obligations of the
Investor under Sections 1.1 and 1.3(b) of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, the
waiver of which shall not be effective against the Investor unless the Investor
has consented in writing thereto:


4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.


4.2  Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.


4.3  Filing with the Secretary of the State of Delaware. The Company shall have
filed with the Secretary of the State of Delaware the Series A Certificate of
Designations.


4.4  Share Certificates and Warrant. The Investor shall have received a
certificate or certificates representing such number of Series a Preferred
Shares of their investment and the Warrant with all such certificates and the
Warrant registered in the name of each such respective Investor.


4.5  Consents and Waivers. The Company shall have obtained any and all consents
and waivers necessary or appropriate for consummation of the transactions
contemplated by this Agreement and any ancillary agreements.


4.6 Execution of Registration Rights Agreement. The Company shall have executed
and delivered to the Investor the Registration Rights Agreement in the form
appended hereto as Exhibit C.


 
 

--------------------------------------------------------------------------------

 
5.  Conditions of the Company's Obligations at Closing. The obligations of the
Company under Sections 1.1 and 1.2(c) of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, the
waiver of which shall not be effective unless the Company has consented in
writing thereto:


5.1  Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.


5.2  Performance. The Investor shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.


6.  Covenants of the Company. In addition to the covenants set forth in the
Company's Certificate of Incorporation, the Company agrees that, so long as any
shares of Series a Preferred Stock remain outstanding:


6.1  Maintenance of Existence. The Company shall at all times (a) preserve,
renew and keep in full force and effect its legal existence and rights and
franchises with respect thereto; and (b) maintain in full force and effect all
permits, licenses, trademarks, trade names, approvals, authorizations, leases
and contracts necessary to carry on the business as presently or proposed to be
conducted.


6.2 Payment of Obligations. The Company shall pay and discharge at or before
maturity, all of its material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings or as waived, forgiven or modified by the
creditor, and will maintain, in accordance with generally accepted accounting
principles as they then exist, appropriate reserves for the accrual of any of
the same.


6.3 Reservation of Shares. The Company shall at all times duly reserve for
issuance the shares of Common Stock issuable upon conversion or exercise of the
Series A Preferred Stock and the Warrant. The Company shall comply with the
terms and conditions of the Series A Preferred Stock as set forth in the
Company's Certificate of Incorporation including the Series A Certificate of
Designations.


7.  Indemnity. The Company shall, with respect to the representations,
warranties, covenants and agreements made by the Company herein indemnify,
defend and hold the Investor (and their respective shareholders, directors,
officers, employees, partners, agents, affiliates and controlling parties)
(each, an “Indemnified Party”) harmless from and against all liability, loss or
damage, together with all reasonable costs and expenses related thereto
(including legal and accounting fees and expenses), arising from the untruth,
inaccuracy or breach of any such representations, warranties, covenants or
agreements of the Company contained in this Agreement or the assertion of any
claims relating to the foregoing. Without limiting the generality of the
foregoing, each Indemnified Party shall be deemed to have suffered liability,
loss or damage as a result of the untruth, inaccuracy or breach of any such
representations, warranties, covenants or agreements if such liability, loss or
damage shall be suffered by the Indemnified Party as a result of, or in
connection with, such untruth, inaccuracy or breach or any facts or
circumstances constituting such untruth, inaccuracy or breach. The Company shall
indemnify and hold harmless each Indemnified Party against any losses, claims,
damages or liabilities, joint or several, to which any of the foregoing persons
may become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any violations by the
Company of the Securities Act or state securities or "blue sky" laws applicable
to the Company relating to action or inaction required of the Company in
connection with the Securities Act or registration or qualification under such
state securities or blue sky laws; and shall reimburse each such Indemnified
Party for any legal or any other expenses reasonably incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that no indemnification shall be
required hereunder for the gross negligence or willful misconduct of any
Indemnified Party or material breach by the Investor of any of the
representations and warrants set forth in Section 3 hereof. In case any such
action is brought against an Indemnified Party, the Company will be entitled to
participate in and assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the Company to
such Indemnified Party of its election to assume the defense thereof, the
Company shall be responsible for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, provided that if
any Indemnified Party shall have reasonably concluded that there may be one or
more legal defenses available to such Indemnified Party that conflict in any
material respect with those available to the Company, or that such claims or
litigation involves or could have an effect upon matters beyond the scope of the
indemnity provided by this Section 7, the Company shall reimburse such
Indemnified Party and shall not have the right to assume the defense of such
action on behalf of such Indemnified party and the Company shall reimburse each
such Indemnified Party and any person controlling such Indemnified Party for
that portion of the reasonable fees and expenses of any counsel retained by the
Indemnified Party. The Company shall not make any settlement of any claims
indemnified against hereunder without the written consent of the Indemnified
Party or Parties, which consent shall not be unreasonably withheld. Any claim
for indemnification under this Section 7 with respect to representations and
warranties must be made not later than the end of the 12-month survival period
set forth in Section 8.1.


 
 

--------------------------------------------------------------------------------

 
8.  Miscellaneous.


8.1  Survival of Warranties. The warranties, representations, and covenants of
the Company and the Investor contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing for a
period of 12 months and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the Investor or the Company.


8.2  Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Except as provided under Section 7, neither this
Agreement nor any provision hereof is intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.


8.3  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware, without regard to principles of conflicts of laws
and rules of such state.


8.4  Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.5  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


8.6  Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) four (4) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, or (iii) one day after deposit with a reputable overnight
courier service and addressed to the party to be notified at the address
indicated for such party in the preamble above.


 
 

--------------------------------------------------------------------------------

 
8.7  Entire Agreement; Amendments and Waivers. This Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and Investors that represent in the aggregate at least a
majority of the outstanding shares of Series A Preferred Stock (provided that no
such amendment shall unfairly discriminate against a particular Investor
relative to the other Investors). Any amendment or waiver effected in accordance
with this Section 8.7 shall be binding upon each holder of any securities
purchased under this Agreement at the time outstanding, each future holder of
all such securities, and the Company.


8.8  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision was so excluded and shall be enforceable in accordance with its terms.


IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the day and year first above written.



        CONVERSION SERVICES INTERNATIONAL, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Scott Newman   Title: President and Chief Executive Officer

 
 

        TAURUS ADVISORY GROUP, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title: 



 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


[As of [date], there were no additional investors.]
 
 
 

--------------------------------------------------------------------------------

 